Citation Nr: 1310411	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-44 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

The propriety of the reduction of the evaluation of service-connected lumbar strain from 20 percent to 0 percent, effective February 1, 2010.



ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The Veteran served on active duty from September 1977 to January 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2009 and November 2009 of the Department of Veterans Affairs (VA) Regional Office (RO), which reduced the assigned disability rating for lumbosacral strain with degenerative changes from 20 percent to 0 percent, effective February 1, 2010.  A subsequent rating decision in April 2011 granted an increased rating of 10 percent for this disability effective June 10, 2010 


FINDING OF FACT

The September 2009 VA examination upon which the decision to reduce the disability rating for the lumbar strain was made was inadequate.


CONCLUSION OF LAW

Reduction of the disability rating for the lumbar strain was improper, and the criteria for restoration of a 20 percent rating for the lumbar strain from February 1, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.344, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the fully favorable decision, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error. 

Reduction/Restoration

There is no question that a disability may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). 

Under 38 C.F.R. § 3.105(e), when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  The proper procedure was followed for effectuating a reduction in this matter.

Additional requirements are set forth in 38 C.F.R. § 3.344, but these other provisions only apply to ratings that have continued for long periods at the same level (meaning 5 years or more).  This is not the situation here since the 20 percent rating for the Veteran's lumbar spine disability was assigned as of March 8, 2007, and only continued until January 31, 2010, so for less than the required 5 years.  Hence, compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) is not mandated.  

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).   

In determining whether a reduction was proper, the Board must focus on evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer, 2 Vet. App. at 281-282.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

Rating reductions necessarily involve a comparative analysis of the evidence utilized to establish the level of disability prior to the proposed reduction, and the evidence which serves as the basis for the proposed reduction.  The evidence of record must demonstrate improvement in the level of disability and that such improvement will likely continue.  A reduction may not be based solely on a determination that the schedular criteria for the lower rating are more appropriate.

In a March 2008 rating decision, the RO increased the Veteran's disability rating for his service-connected lumbar spine disability from 0 to 20 percent, effective March 2007.  This increased rating was based primarily on the results of a February 2008 VA examination report which showed forward flexion of the thoracolumbar spine to 40 degrees, extension to 10 degrees, right lateral flexion to 30 degrees, left lateral flexion to 15 degrees,  and right and left rotation to 30 degrees, respectively; with pain on all of motions.  The examiner reviewed the Veteran's claims file.  

The Veteran was afforded a VA examination in September 2009.  The examiner stated that the Veteran's claims file and medical records were not available for review.  

Based on the results of the September 2009 VA examination, particularly the normal range of motion, sensory and motor tests of the lumbar spine and lower extremities, and diagnosis of normal lumbar spine; the RO proposed to reduce the disability rating for the lumbar strain from 20 to 0 percent in a September 2009 rating decision.  In the November 2009 rating action on appeal, the RO implemented the reduction to 0 percent, effective February 1, 2010.  

In an April 2011 rating decision, the RO increased the rating from 0 to 10 percent, effective June 1, 2010, based on the Veteran's annual VA physical on that date which noted decreased lumbar range of motion, chronic low back pain and degenerative joint disease (DJD); and a January 2011 magnetic resonance imaging (MRI) which demonstrated DJD of the lower lumbar spine.  

Upon review of the evidence of record, reduction of the disability rating for the lumbar spine from 20 percent to 0 percent was not proper, and a restoration of the 20 percent rating is warranted.  The Board finds that the September 2009 VA examination was inadequate for the purpose of a rating reduction.  The examiner did not review the Veteran's claims file, and the relevant medical history it reflects.  In contrast, the examiner who conducted the February 2008 VA examination, which formed the basis for the increased rating, reviewed the Veteran's claims file.  Whether the evidence reflects an actual change in disability rather than a temporary fluctuation in symptoms, and whether an improvement in a disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work, requires an examination that is informed by a review of the Veteran's medical history.  This was not accomplished here.  A rating reduction is contrasted from an ordinary rating decision, as a reduction requires more than a determination that the schedular criteria for the lower rating are more appropriate.  It requires evidence of improvement.  The evidence for this was not established.  

Because the reduction determination was based on an inadequate examination, the Board finds that it has not been shown by a preponderance of the evidence that the reduction was warranted.  Kitchens, 7 Vet. App. at 320. 


ORDER

Restoration of a 20 percent disability rating for the service-connected lumbar strain from February 1, 2010, is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


